Name: Commission Regulation (EEC) No 1528/81 of 5 June 1981 derogating from Regulation (EEC) No 189/68 on certain detailed rules for the disposal of oil seeds bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/24 Official Journal of the European Communities 6. 6 . 81 COMMISSION REGULATION (EEC) No 1528/81 of 5 June 1981 derogating from Regulation (EEC) No 189/68 on certain detailed rules for the disposal of oil seeds bought in by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 26 (3) thereof, Whereas Regulation (EEC) No 1 89/68 (3), as last amended by Regulation (EEC) No 1 687/76 (4), laid down in Article 4 (3) that a period of 20 days should be allowed for the submission of tenders after publica ­ tion of the invitation to tender ; Whereas the French intervention agency has concluded storage contracts with the private sector for the storage of colza put into intervention ; whereas the said storage contracts terminate during the period 1 to 30 June 1981 ; Whereas storage capacity should be made available before the next harvest ; Notwithstanding Article 4 (3) of Regulation (EEC) No 189/68 , the invitation to tender issued by SIDO for the sale of approximately 26 000 tonnes of colza and rape seed held by the French intervention agency shall be published in the Official Journal of the Euro ­ pean Communities not less than eight days before the time limit fixed for the submission of tenders . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1981 . For the Commission The President Gaston THORN (') OJ No L 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12 . 1980, p . 16 . (3) OJ No L 43, 17 . 2 . 1968 , p . 8 . ( «) OJ No L 190, 14 . 7 . 1976, p . 1 .